              Case 20-10553-CSS   Doc 71   Filed 03/10/20   Page 1 of 6




                  IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF DELAWARE

                                                )
In re:                                          )   Chapter 11
                                                )
ART VAN FURNITURE, LLC                          )   Case No. 20-10553 (CSS)
                                                )
                    Debtor.                     )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )   Chapter 11
                                                )
AVF HOLDING COMPANY, INC.,                      )   Case No. 20-10554 (CSS)
                                                )
                    Debtor.                     )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )   Chapter 11
                                                )
AVCE, LLC,                                      )   Case No. 20-10555 (CSS)
                                                )
                    Debtor.                     )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )   Chapter 11
                                                )
AVF HOLDINGS I, LLC,                            )   Case No. 20-10556 (CSS)
                                                )
                    Debtor.                     )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )   Chapter 11
                                                )
AVF HOLDINGS II, LLC,                           )   Case No. 20-10557 (CSS)
                                                )
                    Debtor.                     )
                                                )
Tax I.D. No. XX-XXXXXXX                         )




13165238 v2
              Case 20-10553-CSS   Doc 71   Filed 03/10/20   Page 2 of 6




                                                )
In re:                                          )   Chapter 11
                                                )
AVF PARENT, LLC,                                )   Case No. 20-10558 (CSS)
                                                )
                    Debtor.                     )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )   Chapter 11
                                                )
LEVIN PARENT, LLC,                              )   Case No. 20-10559 (CSS)
                                                )
                    Debtor.                     )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )   Chapter 11
                                                )
ART VAN FURNITURE OF CANADA, LLC,               )   Case No. 20-10560 (CSS)
                                                )
                    Debtor.                     )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )   Chapter 11
                                                )
AV PURE SLEEP FRANCHISING, LLC,                 )   Case No. 20-10561 (CSS)
                                                )
                    Debtor.                     )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )   Chapter 11
                                                )
AVF FRANCHISING, LLC,                           )   Case No. 20-10562 (CSS)
                                                )
                    Debtor.                     )
                                                )
Tax I.D. No. XX-XXXXXXX                         )




                                       2
13165238 v2
                Case 20-10553-CSS              Doc 71       Filed 03/10/20       Page 3 of 6




                                                                  )
In re:                                                            )   Chapter 11
                                                                  )
LF TRUCKING, INC.,                                                )   Case No. 20-10563 (CSS)
                                                                  )
                          Debtor.                                 )
                                                                  )
Tax I.D. No. XX-XXXXXXX                                           )
                                                                  )
In re:                                                            )   Chapter 11
                                                                  )
SAM LEVIN, INC.,                                                  )   Case No. 20-10564 (CSS)
                                                                  )
                          Debtor.                                 )
                                                                  )
Tax I.D. No. XX-XXXXXXX                                           )
                                                                  )
In re:                                                            )   Chapter 11
                                                                  )
COMFORT MATTRESS, LLC,                                            )   Case No. 20-10565 (CSS)
                                                                  )
                          Debtor.                                 )
                                                                  )
Tax I.D. No. XX-XXXXXXX                                           )

                  ORDER (I) DIRECTING JOINT ADMINISTRATION
              OF CHAPTER 11 CASES, AND GRANTING RELATED RELIEF

         Upon the motion (the “Motion”) 1 of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”) for entry of an order (this “Order”) (a) directing the joint

administration of the Debtors’ chapter 11 cases for procedural purposes only, and (b) granting

related relief, all as more fully set forth in the Motion; and upon the First Day Declaration; and

this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order of Reference from the United States District Court for the District of

Delaware, dated February 29, 2012; and this Court having found that this is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2); and that this Court may enter a final order consistent with


1
    Capitalized terms used but not otherwise defined herein have the meanings given to them in the Motion.


                                                        3
13165238 v2
                 Case 20-10553-CSS              Doc 71       Filed 03/10/20         Page 4 of 6




Article III of the United States Constitution; and this Court having found that venue of this

proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and

this Court having found that the relief requested in the Motion is in the best interests of the

Debtors’ estates, their creditors, and other parties in interest; and this Court having found that the

Debtors’ notice of the Motion and opportunity for a hearing on the Motion were appropriate and

no other notice need be provided; and this Court having reviewed the Motion and having heard

the statements in support of the relief requested therein at a hearing before this Court (the

“Hearing”); and this Court having determined that the legal and factual bases set forth in the

Motion and at the Hearing establish just cause for the relief granted herein; and upon all of the

proceedings had before this Court; and after due deliberation and sufficient cause appearing

therefor, it is HEREBY ORDERED THAT:

         1.      The Motion is granted as set forth herein.

         2.      The above-captioned chapter 11 cases are consolidated for procedural purposes

only and shall be jointly administered by the Court under Case No. 20-10553 (CSS).

         3.      The caption of the jointly administered cases shall read as follows:

                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                              )
In re:                                        ) Chapter 11
                                              )
ART VAN FURNITURE, LLC, et al.,1              ) Case No. 20-10553 (CSS)
                                              )
                  Debtors.                    ) (Jointly Administered)
                                              )
___________________________________________________
1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, include: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509);
    AVF Holdings I, LLC (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC
    (8052); Art Van Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising,
    LLC (6325); LF Trucking, Inc. (1484); Sam Levin, Inc. (5198); and Comfort Mattress, LLC (4463). The


                                                         4
13165238 v2
                Case 20-10553-CSS              Doc 71       Filed 03/10/20       Page 5 of 6



    location of the Debtors’ service address in these chapter 11 cases is: 6500 East 14 Mile Road, Warren Michigan
    48092.

         4.      The foregoing caption satisfies the requirements set forth in section 342(c)(1) of

the Bankruptcy Code.

         5.      A docket entry, substantially similar to the following, shall be entered on the

docket of each of the Debtors other than Art Van Furniture, LLC to reflect the joint

administration of these chapter 11 cases:

                 An order has been entered in accordance with Rule 1015(b) of the
                 Federal Rules of Bankruptcy Procedure and Rule 1015-1 of the
                 Local Bankruptcy Rules for the United States Bankruptcy Court
                 for the District of Delaware directing joint administration for
                 procedural purposes only of the chapter 11 cases of: Art Van
                 Furniture, LLC, Case No. 20-10553 (CSS); AVF Holding
                 Company, Inc. , Case No. 20-10554 (CSS); AVCE, LLC, Case No.
                 20-10555 (CSS); AVF Holdings I, LLC, Case No. 20-10556
                 (CSS); AVF Holdings II, LLC, Case No. 20-10557 (CSS); AVF
                 Parent, LLC, Case No. 20-10558 (CSS); Levin Parent, LLC, Case
                 No. 20-10559 (CSS); Art Van Furniture of Canada, LLC, Case No.
                 20-10560 (CSS); AV Pure Sleep Franchising, LLC, Case No. 20-
                 10561 (CSS); AVF Franchising, LLC, Case No. 20-10562 (CSS);
                 LF Trucking, Inc., Case No. 20-10563 (CSS); Sam Levin, Inc.,
                 Case No. 20-10564 (CSS) and Comfort Mattress LLC, Case No.
                 20-10565 (CSS); The docket in Case No. 20-10533 should be
                 consulted for all matters affecting this case.

         6.      The Debtors shall maintain, and the Clerk of the United States Bankruptcy Court

for the District of Delaware shall keep, one consolidated docket, one file, and one consolidated

service list for these chapter 11 cases.

         7.      Nothing contained in the Motion or this Order shall be deemed or construed as

directing or otherwise effecting a substantive consolidation of these chapter 11 cases and this

Order shall be without prejudice to the rights of the Debtors to seek entry of an Order

substantively consolidating their respective cases.




                                                        5
13165238 v2
                Case 20-10553-CSS          Doc 71      Filed 03/10/20    Page 6 of 6




         8.      Notice of the Motion as provided therein shall be deemed good and sufficient

notice of such Motion and the requirements of the Bankruptcy Rules and the Bankruptcy Local

Rules are satisfied by such notice.

         9.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

         10.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.


Dated: March 10, 2020
Wilmington, Delaware                                CHIEF JUDGE CHRISTOPHER S. SONTCHI
                                                    UNITED STATES BANKRUPTCY JUDGE




          Dated: March 10th, 2020                      CHRISTOPHER S. SONTCHI
          Wilmington, Delaware                         UNITED STATES BANKRUPTCY JUDGE


                                                   6
13165238 v2
